Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “obtaining, by a centralized unit (CU), measurement results of channel transmission qualities of a plurality of channels from one or more distributed units (DUs), the channel transmission qualities measured by the one or more DUs, wherein a data duplication transmission function is configured on the plurality of channels to support transmission of duplicated data on the plurality of channels; determining, by the CU, according to the obtained measurement results, whether to activate the data duplication transmission function; … wherein each of the measurement results comprises a hybrid automatic repeat request (HARQ) retransmission number.”  Independent claims 7 and 13 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Xu et al. (US 2020/0119864) teaches a CU obtaining measurement results of channel transmission qualities from one or more DUs, and determining, by the CU, to activate data duplication based on the measurement results (“The measurement report reported by the terminal device to the CU or the DU may be a reference signal received power (RSRP) or reference signal received quality (RSRQ) measurement report or an RLC/MAC/PHY layer measurement report. The RSRP measurement or RSRQ measurement report is reported by the terminal device to the CU through an RRC layer” – See [0157]; “serving cell signal quality reported by the terminal device via a measurement report … The CU or the DU further selects, based on signal quality of another cell in the measurement report of the UE or cell load of another cell, a cell in which data is duplicated on the radio bearer whose duplication mode is activated, for example, selects a cell having good cell signal quality or low load” – See [0156];  “In a duplication mode, data from the one PDCP entity is duplicately transmitted on both the second RLC entity at the transmit end and the first RLC entity at the transmit end, so that stability of data sending by the transmit end can be improved” – See [0098]; Fig. 1B shows the UE communicating with the CU via one or more DUs.  The CU receives measurement results from the UE in a measurement report, wherein the measurement report is received via the one or more DUs.  Based on the measurement report, the CU determines to perform data duplication).  Xu further teaches signal quality report information including in indication of HARQ negative acknowledgements exceeding a threshold.  Xu does not teach that the measurement results comprise a HARQ retransmission number.  Furthermore, Xu does not teach that the HARQ retransmission number measurement results are for a plurality of channels from the one or more DUs.
Mochizuki et al. (US 2020/0163140) teaches a DU reporting measurement results of channel transmission qualities to a CU, and determining, by the CU, to activate data duplication based on the measurement results (Steps 1201 and 1202 in Fig. 11).  Mochizuki similarly fails to teach that the measurement results comprise a HARQ retransmission number, wherein the HARQ retransmission number measurement results are for a plurality of channels from the one or more DUs.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-3, 5-10, 12-16 and 18-23 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478